238



                    OFFICE   OF THE   AITORNEYGENERAL   OF TEXAS
                                         AUSTIN

G-        G. MANN
A-.vlCIIL
Banorablo 5. S. Murohlrron, me            8


           rw3ommendatlonr 66 to the medloal
           and nrrgliwtl treatment.   32~0State
           Department shell adopt a rsa8onablr
           fee sohedule ror suoh lxaminatlon&i,
           Suah fees shall be paid out oi the
           funds approprltited to the State De-
           part5Qnt SOP the pUrpQEW4 Of ~3el8-
           tanoa to mody blind poraonrr under
           the provl8loM    of this Aat OP for
           admlni6trativo exp~nmb,~
              “In oarzying out the provi8lons     or thla
        motion o? the law, It will be naoeruery for
        the State Department oi Publio Welfare to ob-
        tain the asrvloes of an ophthalmologist for
        oonrultatlre  servlae to the Dqmrtmnt.         The
        ophthalmolo&l6t 8elaoted la on the ra$ular
        payroll of the State Sohool for the Blind
        during nine menth6 or raoh year-dkptambar
        thPou&h by.     The Stats Dapartmmt oi Publie
        Welffire wlahso to obtain the ~;fz&ic
        6wvlaea OS thlr ophthalmolo $I
        aotual oam by oas8 ba81#, said ophtaallPol.cw
        glat to rubalt a monthly bill   for   ssrvloaa
        rsndersd     on a ease bash durlng~tha   nine
        month period in whloh he i8 on the payroll
        of the Btata Bohool for the Ellnd.”
              Seotion 3% of Artlole
                                  1.6 of the Eonstltutl~on of
‘hxar    pl%V@DtfI    oofqmneatlbn   agent, oifloer or agpolntee
                                     of
                                fo lant
holding two State poeltionr, an “9
               The aooounting offloe~r or thlcl State
        6hal.l neither draw nor pay a warrant upon the
        !htasu~y   In favor of any person, for aabry
        or oompematlo~ aa agent, offloer or appelnteo,
        who holds at the mum tlm8 any other offloe
        or gosit ion of honor trust or profit,     under
        thie State or the United States, sxoept aa
        prescribed in this Coa&Atutlon.       . . .”
              The ophthtilmologiat you daooribe will not oome within
the certain     sxaeptlona elaawhsre preaoribsd  in the Conrtltu-
tion.

             In opinion No, 04607  this department ruled that
an eye,    aar, nose and throat rpeelallnt caiplopod part time in
one State lfi8tltutlonand aooeptlngand holdinga lliallar
plaoe in anotherState imttltution at the same time oould
IlQt r~osl~e otmpensationtor either po8ltionduring the
tl.=e both positionsare held. A oopg of thie opiaion lr
enolosed*
           Webellarethat the ophthalmologist   oannot aOC3ept
            and r eo sive p a y Sr em the
a nd l.o r ve                      dtate o ? TW~B la en-
otheroapaoltyin behalt of the Daparlmentof PablloWel-
fares and the taot that he may be paid on a ease by me0
baa18 by the Department of Pub110 Walfara     will   not raw
our oplnlon,




                           APPROVEDAUG 21, 1941